                  IN THE UNITED STATES DISTRICT COURT
                      FOR THE DISTRICT OF NEBRASKA

UNITED STATES OF AMERICA,                )
                                         )
                   Plaintiff,            )                 4:10CR3041
                                         )
             V.                          )
                                         )
MARSHAWN RAMONE GREEN,                   )                   ORDER
                                         )
                   Defendant.            )
                                         )


      Because the Defendant, who was sentenced on October 27, 2010, was given the
benefit of the Fair Sentencing Act of 2010 when he was sentenced (see, e.g., Statement
of Reasons, p.3, ¶ VI D, filing no. 47),

      IT IS ORDERED that the Motion to Reduce Sentence in regards to the First
Step Act (filing no. 52) is denied.

      DATED this 5th day of February, 2019.

                                       BY THE COURT:

                                       s/ Richard G. Kopf
                                       Senior United States District Judge




                                         -1-
